Citation Nr: 0007723	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-17 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 60 percent disabling.

2. Entitlement to an increased original evaluation for 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1952 to 
December 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1. The veteran's service-connected bilateral hearing loss 
results in an average puretone threshold at 91 decibels in 
the right ear and 91 decibels in the left ear, with speech 
recognition ability of 48 percent in the right ear and 46 
percent in the left ear.

2. The veteran's service connected tinnitus does not present 
such an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 60 
percent for service connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code (DC) 6100 (1998); 
DC 6100 (1999).

2. The criteria for a disability rating in excess of 10 
percent for service connected tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
3.321, 4.87a, DC 6260 (1998), DC 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claims are 
well grounded because he has claimed that the disabilities 
have worsened since they was last rated; medical evidence has 
been submitted which the appellant believes supports his 
contention.  See Procelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Because the veteran's claims are well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999).  In his regard, the Board notes that the veteran was 
provided an audiometric examination in April 1998.  
Additionally, the Board finds no evidence in the claims file 
indicating that there may be pertinent evidence available but 
not yet of record.  Thus, the Board finds that no further 
assistance is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Initially, the Board notes that the regulations pertaining to 
the rating of service-connected hearing loss under the 
Schedule for Rating Disabilities, 38 C.F.R. Part IV (Rating 
Schedule), were amended, effective June 10, 1999.  See 64 FR 
25202  (May 11, 1999).  This change occurred during the 
pendency of the veteran's appeal.  The United States Court of 
Appeals for Veterans Claims has held that, where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
conducted the version of the law or regulation most favorable 
to the veteran shall be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313  (1991).

Under either the old or amended regulations, evaluations of 
hearing loss range from noncompensable (0 percent) to 100 
percent based on the severity of organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85-4.87, DC 6100  (1998); 38 C.F.R. 
§§ 4.85-4.86, DC 6100  (1999).  When the issue involves a 
claim for an increased rating for hearing loss, the 
applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the appellant's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, this is not applicable in an appeal from 
a rating assigned by an initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The veteran was initially granted service connection for 
bilateral hearing loss by rating decision dated February 
1975.  His hearing loss was evaluated as 60 percent disabling 
at that time.  In February 1998, the veteran filed a claim 
seeking an increase in his disability evaluation for 
bilateral hearing loss as well as a new claim for service 
connection for tinnitus.  His claim for an increase in 
disability rating for bilateral hearing loss was denied by 
rating decision dated in June 1998, but his claim for service 
connection for tinnitus was granted and a rating of 10 
percent assigned.  The veteran timely appealed both issues, 
seeking an increased rating for both bilateral hearing loss 
and tinnitus.

The veteran's VA audiometric examination conducted in April 
1998 shows that at the 1000, 2000, 3000 and 4000 Hertz 
frequency levels he has puretone thresholds of 90, 90, 90, 
and 95 decibels respectively in the right ear and 80, 90, 95, 
and 100 decibels respectively in the left ear.  The veteran 
has a speech discrimination score on the Maryland CNC test of 
48 percent in the right ear and 46 percent in the left ear.

Applying the audiometric test results of the April 1998 VA 
evaluation report to Table VI of the Rating Schedule, the 
Roman numeric designation is IX for the right ear and IX for 
the left ear.  38 C.F.R. § 4.85, Table VI .  When the formula 
in Table VII for determining the disability evaluation is 
applied to these numeric designations, the result is a 
compensable rating of 60 percent for the veteran's service 
connected bilateral hearing loss.  38 C.F.R. § 4.85, Table 
VII, DC 6100.

Under the new regulations the disability rating would be the 
same.  The veteran has puretone thresholds of 55 decibels or 
above in both ears at all four relevant frequencies (1000, 
2000, 3000, and 4000 Hertz). The regulation provides that 
when the puretone threshold at each of these frequencies is 
55 decibels or above, the Roman numeric designation will be 
determined using either Table VI or Table VIa, whichever 
results in a higher numeral.  38 C.F.R. § 4.86 (1999).  Using 
Table VIa, the Roman numeric designation is IX for the right 
ear and IX for the left ear.  38 C.F.R. § 4.85, Table VIa 
(1999).  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the result is a compensable rating of 60 
percent for the appellant's service-connected bilateral 
hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100.

Under both the new and the old regulations, the highest 
schedular rating for tinnitus is 10 percent.  38 C.F.R. 
§ 4.87, DC 6260 (1998); 38 C.F.R. § 4.87, DC 6260 (1999).  
Therefore, the only way for the veteran to be granted a 
disability rating higher than the current 10 percent is by 
applying an extraschedular rating.  38 C.F.R. § 3.321(b) 
(1999).  Application of the extraschedular provisions is not 
warranted for either bilateral hearing loss or tinnitus in 
this case.  There is no objective evidence that the veteran's 
service connected bilateral hearing loss or service connected 
tinnitus present such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board further notes that the veteran appealed the initial 
assignment of a 10 percent disability rating for his service-
connected tinnitus.  This necessitates that the Board 
consider not only whether he is currently entitled to an 
increased disability rating, but also whether or not he was 
entitled to an increased disability rating at any time since 
the effective date of his initial grant of service 
connection, even if only temporarily.  Fenderson v. West, 12 
Vet. App. 119, 126 (separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings) (citations omitted); see 
38 C.F.R. §§ 3.400, 3.500  (1998).  After review of the 
record, the Board finds no basis for a temporary increased 
rating.  The veteran was granted a 10 percent evaluation 
effective from the date of his original claim and as 
discussed above, application of an extraschedular rating is 
not warranted. 

In light of the above, increased evaluations for bilateral 
hearing loss and tinnitus must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required 
under the provisions of 38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation in excess of 60 percent for bilateral 
hearing loss is denied.

An increased evaluation in excess of 10 percent for tinnitus 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

